DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2014/0151639 to Chang et al (hereinafter Chang).
Regarding Claim 1, Chang discloses an integrated circuit structure, comprising:
a first vertical arrangement of nanowires above a substrate (120N, Fig. 18B), the first vertical arrangement of nanowires having an uppermost nanowire (Fig. 18B);
a dielectric cap (56A) over the first vertical arrangement of nanowires, wherein the dielectric cap is vertically spaced apart from the uppermost nanowire of the first vertical arrangement of nanowires (gate 52A is between dielectric cap 56A and uppermost nanowire 120N);
a second vertical arrangement of nanowires (230N) above the substrate, wherein individual ones of the second vertical arrangement of nanowires are laterally staggered with individual ones of the first vertical arrangement of nanowires and the dielectric cap (Fig. 18B); and
a first gate stack (52A) over the first vertical arrangement of nanowires and over the dielectric cap.
Regarding Claim 3, Chang discloses the integrated circuit structure of Claim 1, wherein an uppermost nanowire of the first vertical arrangement of nanowires is below an uppermost nanowire of the second vertical arrangement of nanowires (Fig. 18B).

Regarding Claim 4, Chang discloses the integrated circuit structure of Claim 1, wherein the dielectric cap (56B) is above an uppermost nanowire of the second vertical arrangement of nanowires (Fig. 18B).

Regarding Claim 5, Chang discloses the integrated circuit structure of Claim 1, wherein the first vertical arrangement of nanowires comprises a different semiconductor material than the second vertical arrangement of nanowires [0070].

Regarding Claim 8, Chang discloses the integrated circuit structure of Claim 1, wherein the first vertical arrangement of nanowires comprises a different number of nanowires than the second vertical arrangement of nanowires (Fig. 18B).

Regarding Claim 9, Chang discloses the integrated circuit structure of Claim 1, further comprising:
a second gate stack (52B) over the second vertical arrangement of nanowires.

Regarding Claim 10, Chang discloses the integrated circuit structure of Claim 1, further comprising:
first epitaxial source or drain structures (120S, 120D; Fig. 18B) at ends of the first vertical arrangement of nanowires; and


Regarding Claim 12, Chang discloses the integrated circuit structure of Claim 10, wherein the first and second epitaxial source or drain structures are discrete first and second epitaxial source or drain structures (Fig. 18B).

Regarding Claim 13, Chang discloses the integrated circuit structure of Claim 1, wherein the first vertical arrangement of nanowires is over a first sub-fin (region of 30B beneath fin-defining mask 40; Fig. 3A), and the second vertical arrangement of nanowires is over a second sub-fin (region of 30A beneath fin-defining mask 40).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to Claim 1 and in further view of US PG Pub 2019/0355723 to Miao et al (hereinafter Miao).
Regarding Claim 7, Chang discloses the integrated circuit structure of Claim 1 but does not disclose and embodiment wherein the first vertical arrangement of nanowires comprises a same number of nanowires as the second vertical arrangement of nanowires.
Miao discloses a pair of finFET nanowire structures wherein the number of nanowires for two transistors are the same while remaining offset from each other (Fig. 9).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the transistors of Chang with the same number of nanowires. Increasing or decreasing the number of nanowires would have had the obvious effect of tuning characteristics of the nanowire stacks, such as increasing or decreasing drive current.

Regarding Claim 11, Chang discloses the integrated circuit structure of Claim 10 but does not disclose and embodiment wherein the first and second epitaxial source or drain structures are non- discrete first and second epitaxial source or drain structures.
Miao discloses a pair of finFET nanowire structures, with offset channel layers, having non- discrete first and second epitaxial source or drain structures
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the source or drain structures of Chang such that they are non-discrete regions. Forming the source or drain structures to be non-discrete would have had obvious advantages such as allowing for straining/relaxing the channel regions with materials different from the nanowire channels.




Claims 2, 6 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chang.
Regarding Claim 2, Chang discloses the integrated circuit structure of Claim 1 but does not disclose wherein a bottommost nanowire of the first vertical arrangement of nanowires is below a bottommost nanowire of the second vertical arrangement of nanowires.
However, Chang makes no requirement on the number of channels for the p-type and n-type transistors. Absent any unexpected results by Applicant, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the first vertical arrangement of nanowires to have three or more channels, resulting in the first vertical arrangement of nanowires to have a bottommost nanowire below that of the bottommost nanowire of the second vertical arrangement of nanowires. Increasing or decreasing the number of nanowires would have had the obvious effect of tuning characteristics of the nanowire stacks, such as increasing or decreasing drive current.

Regarding Claim 6, Chang discloses the integrated circuit structure of Claim 5, wherein the first vertical arrangement of nanowires and the second vertical arrangement of nanowires comprise different material [0070]. Chang does not explicitly disclose the first vertical arrangement of nanowires to comprise silicon and the second vertical arrangement of nanowires to comprise silicon germanium.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have swapped the material composition of 20L and 30L (Fig. 1B; [0060]). Chang merely requires the alternating stack to comprise different materials to allow for selective etching and tailoring the channels to materials ideal for p-type and n-type transistors [0132]. It therefore would have been obvious to swap the material composition of the alternating stack, resulting in the composition for the nanowires claimed by Applicant. Such an embodiment would have had obvious 

Regarding Claim 18, Chang discloses a computing device, comprising:
a board (see below); and
a component coupled to the board, the component including an integrated circuit structure, comprising:
a first vertical arrangement of nanowires above a substrate (120N, Fig. 18B), the first vertical arrangement of nanowires having an uppermost nanowire (Fig. 18B);
a dielectric cap (56A) over the first vertical arrangement of nanowires, wherein the dielectric cap is vertically spaced apart from the uppermost nanowire of the first vertical arrangement of nanowires (gate 52A is between dielectric cap 56A and uppermost nanowire 120N); and
a second vertical arrangement of nanowires above the substrate (230N), wherein individual ones of the second vertical arrangement of nanowires are laterally staggered with individual ones of the first vertical arrangement of nanowires and the dielectric cap (Fig. 18B).

Chang does not explicitly disclose the components to be coupled to a board. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the transistors on a board. Printed circuit boards, and other types of wiring substrates, are common in the art for forming complex semiconductor devices. A board is an obvious component for such devices to provide a common substrate for mounting devices and packaged circuits.



Regarding Claims 19-25, Chang makes obvious the computing device of Claim 18.
.

Allowable Subject Matter
Claims 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 14 discloses an integrated circuit structure similar to Claim 1 but requires the dielectric cap to only be over the first vertical arrangement of nanowires. Chang and Miao do not anticipate, or suggest, such an embodiment. Claims 15-17 depend on Claim 14 and are allowable for at least the reason above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
Applicant correctly argues that the dielectric cap 56B is not spaced apart from the uppermost nanowire 230N. However, Applicant has not addressed the neighboring transistor having a dielectric cap that is spaced apart from the uppermost nanowire 120N. As that is the current interpretation of Chang, in view of the amendments, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818